UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax- Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2011 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.8%) Massachusetts (97.1%) Beverly MA GO 5.250% 11/1/12 (14) 1,925 2,037 Beverly MA GO 5.250% 11/1/13 (14) 1,855 2,051 Boston MA Convention Center Revenue 5.000% 5/1/12 (Prere.) 4,975 5,134 Boston MA GO 5.000% 2/1/12 (Prere.) 3,765 3,841 Boston MA GO 5.000% 3/1/16 7,295 8,621 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,128 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,662 Boston MA Special Obligation Revenue (Boston City Hospital) 5.000% 8/1/17 (14) 2,000 2,056 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 295 311 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,224 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,105 Braintree MA GO 5.000% 5/15/27 4,000 4,413 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.200% 2/20/21 830 865 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.350% 2/20/32 2,000 2,216 Holyoke MA Gas & Electric Department Revenue 5.000% 12/1/21 (14) 2,395 2,434 Littleton MA GO 5.000% 1/15/22 (14) 1,280 1,351 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,637 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 15,609 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 5,325 6,003 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/12 (Prere.) 3,000 3,120 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/14 5,000 5,675 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 93 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 2,375 2,925 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 12,287 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,256 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,549 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 5,325 6,472 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,571 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 3,094 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,470 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 440 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 3,665 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 15,000 17,834 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 4,577 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.000% 9/7/11 2,899 2,898 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 2,867 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,635 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,618 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,000 2,314 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 2,120 2,196 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.130% 9/7/11 2,800 2,800 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.150% 9/7/11 400 400 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.150% 9/7/11 500 500 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,197 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,334 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,097 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/23 1,710 1,789 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 600 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 739 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,078 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,662 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,025 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,657 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,127 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 610 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 558 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,108 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.140% 9/1/11 LOC 5,835 5,835 Massachusetts Development Finance Agency Revenue (Combined Jewish Philanthropies of Greater Boston Inc. Project) 5.250% 2/1/22 2,650 2,724 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,368 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,612 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 4,500 4,519 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,542 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,136 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 1,000 1,126 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 2,000 2,182 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,551 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,607 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,155 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 3,000 2,857 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,030 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 2,759 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 2,649 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 2,756 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,113 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 2,734 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,265 Massachusetts Development Finance Agency Revenue (Western New England College) 5.875% 12/1/12 (Prere.) 540 576 Massachusetts Development Finance Agency Revenue (Western New England College) 6.125% 12/1/12 (Prere.) 1,000 1,081 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,095 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,429 Massachusetts GO 5.000% 11/1/14 3,275 3,733 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,595 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,250 6,068 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 11,558 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,351 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,755 Massachusetts GO 5.500% 10/1/15 17,990 21,440 Massachusetts GO 5.500% 11/1/17 5,000 6,188 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,207 Massachusetts GO 5.500% 10/1/18 4,955 6,177 Massachusetts GO 5.500% 8/1/19 5,000 6,263 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,512 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,256 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,978 Massachusetts GO 5.000% 8/1/20 4,185 4,907 Massachusetts GO 5.000% 8/1/22 4,500 5,150 Massachusetts GO 5.250% 8/1/22 5,000 6,147 Massachusetts GO 5.500% 12/1/23 (2) 4,000 5,016 Massachusetts GO 5.000% 8/1/28 4,535 4,941 Massachusetts GO 5.500% 8/1/30 (2) 6,500 8,031 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) 5.750% 7/1/33 5,000 5,017 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.150% 9/7/11 LOC 4,600 4,600 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 3,755 3,913 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/19 (14) 50 50 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 2,661 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,488 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,003 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 2,978 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,383 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.750% 7/1/12 (Prere.) 2,000 2,124 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,186 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.130% 9/1/11 LOC 2,650 2,650 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,030 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/12 (Prere.) 1,730 1,804 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,995 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,497 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 5,000 5,605 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/37 7,620 7,706 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 10,000 10,640 Massachusetts Health & Educational Facilities Authority Revenue (Henry Heywood Memorial Hospital) VRDO 0.100% 9/1/11 LOC 1,530 1,530 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,761 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,206 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 7,966 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (ETM) 85 87 Massachusetts Health & Educational Facilities Authority Revenue (Milton Hospital) 5.500% 7/1/16 1,235 1,209 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,943 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,570 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 6,168 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 5,000 6,240 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.150% 9/7/11 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.180% 9/1/11 1,850 1,850 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 3,000 3,104 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 2,580 2,669 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 1,255 1,299 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,765 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,092 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,296 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,486 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.100% 9/1/11 27 27 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.150% 9/7/11 3,500 3,500 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,285 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,192 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,809 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 5,672 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,628 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.140% 9/1/11 LOC 10,340 10,340 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,260 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.130% 9/1/11 200 200 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 485 486 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.500% 7/1/21 5,000 5,007 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.625% 7/1/32 1,000 1,001 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts) 5.125% 10/1/27 (14) 1,850 1,872 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.125% 10/1/11 (Prere.) 435 437 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.250% 10/1/12 (Prere.) 4,000 4,215 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.125% 10/1/23 (14) 565 566 2 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,553 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,161 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,338 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,159 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/12 (14) 2,975 3,049 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/13 (14) 3,255 3,327 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/16 (14) 4,500 4,593 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,737 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 11,207 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/14 (4) 5,000 5,662 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 (4) 10,000 11,367 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 15,000 16,457 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 16,125 17,566 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 (4) 8,000 8,677 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 8,500 9,250 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 5,000 5,213 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.750% 8/15/32 (2) 8,860 9,095 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,267 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,481 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 17,041 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 2,090 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,158 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 2,643 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 3,022 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 5,272 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 7,269 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,975 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 6,132 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 628 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 5,000 6,112 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,239 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,955 2,422 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,449 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,416 Massachusetts Water Pollution Abatement Trust Revenue 5.375% 8/1/27 2,565 2,573 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,851 Massachusetts Water Pollution Abatement Trust Revenue 5.500% 8/1/29 1,000 1,003 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 6,730 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,530 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,641 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,639 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,884 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,190 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 8,379 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 14,521 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,534 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,189 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 11,370 11,801 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,074 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 2,943 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,114 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 8,275 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,047 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 5,500 5,727 Newton MA School District GO 4.500% 6/15/34 3,000 3,095 Pittsfield MA GO 5.000% 4/15/12 (Prere.) 1,000 1,039 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 1,000 1,096 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,418 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,144 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,894 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,876 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,096 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,095 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 315 Puerto Rico (1.6%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,652 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,489 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/12 (Prere.) 1,100 1,144 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/36 400 374 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 2,015 2,059 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 665 680 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,524 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,036 Total Tax-Exempt Municipal Bonds (Cost $873,185) Total Investments (98.8%) (Cost $873,185) Other Assets and Liabilities-Net (1.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the value of this security represented 0.3% of net assets. 2 Securities with a value of $213,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). Massachusetts Tax-Exempt Fund (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of August 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  915,488  Futures ContractsAssets 1 11   Futures ContractsLiabilities 1 (12)   Total (1) 915,488  1 Represents variation margin on the last day of the reporting period. Massachusetts Tax-Exempt Fund C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At August 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note December 2011 (51) (11,246) 1 5-Year U.S. Treasury Note December 2011 87 10,662 4 10-Year U.S. Treasury Note December 2011 (29) (3,742) 6 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2011, the cost of investment securities for tax purposes was $874,030,000. Net unrealized appreciation of investment securities for tax purposes was $41,458,000, consisting of unrealized gains of $43,835,000 on securities that had risen in value since their purchase and $2,377,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MASSACHUSETTS TAX- EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MASSACHUSETTS TAX- EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 VANGUARD MASSACHUSETTS TAX- EXEMPT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 20, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
